               Case 3:08-cv-02658-WHO Document 668 Filed 10/04/19 Page 1 of 3


     Michael Indrajana (CA BAR #258329)
 1   Indrajana Law Group, a Professional Law Corporation
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3   Phone: (650) 597-0928
     Email: michael@indrajana.com
 4

 5   Attorneys Specially Appearing for Plaintiff M.A. MOBILE LTD. 1
 6

 7                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
 8                                       SAN FRANCISCO DIVISION
 9
     M.A. MOBILE LTD., a limited liability                        Case No.: C-08-02658-WHO
10   company chartered in Dominica;
11                              Plaintiffs,
                                                                  PLAINTIFF M.A. MOBILE LTD’S NOTICE
12            v.                                                  OF APPEAL
13   INDIAN INSTITUTE OF TECHNOLOGY
     KHARAGPUR, an Indian Institute of
14   Technology incorporated under the “Institutes
     of Technology Act, 1961”; and DOES 1
15   through 100, inclusive,
16                              Defendants.
17

18

19

20

21

22

23

24

25

26

27   1
       Indrajana Law Group, A PLC (“ILG”) has been requested to specially appear for the specific and sole purpose of
     filing this notice of appeal. ILG does not represent Plaintiff M.A. Mobile for its appellate litigation (such
28   representation is currently being arranged by Plaintiff and it is expected another firm will be representing Plaintiff
     for its appellate matter) other than to file this notice of appeal to preserve Plaintiff’s right to appeal.
                                                                   -i-
                                    PLAINTIFF M.A. MOBILE LTD’S NOTICE OF APPEAL
                                                    CASE NO.: C-08-02658-WHO
             Case 3:08-cv-02658-WHO Document 668 Filed 10/04/19 Page 2 of 3



 1                                       NOTICE OF APPEAL

 2   Notice is hereby given that, pursuant to Federal Rule of Appellate Procedure 3(a) and Rule 4,

 3   Plaintiff M.A. Mobile Ltd., Plaintiff in the above-named case, hereby appeals to the United

 4   States Court of Appeals for the Ninth Circuit from this Court’s order (Dkt. No. 655) granting

 5   Defendant Indian Institute of Technology Kharagpur’s motion for summary judgment, denying

 6   Plaintiff M.A. Mobile Ltd.’s Rule 56(d) motion, denying Plaintiff M.A. Mobile’s request for

 7   leave to amend the Complaint to plead fraud, terminating certain Motions to Seal as moot and

 8   granting Defendant IITK’s Motion to Seal email addresses and contact information, all of which

 9   were entered in this action as of September 5, 2019 in a single consolidated order as cited above.

10

11

12                                         __________________________________

13                                         Michael Indrajana

14
     DATED: October 4, 2019
15

16                                           INDRAJANA LAW GROUP, A
                                             PROFESSIONAL LAW CORPORATION
17

18
                                             Michael Indrajana
19                                           Attorneys Specially Appearing for Plaintiff M.A.
                                             Mobile Ltd.
20

21

22

23

24

25

26

27

28
                                                   -1-
                             PLAINTIFF M.A. MOBILE LTD’S NOTICE OF APPEAL
                                        CASE NO.: C-08-02658-WHO
             Case 3:08-cv-02658-WHO Document 668 Filed 10/04/19 Page 3 of 3



 1

 2                                    CERTIFICATE OF SERVICE

 3
     I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the United
 4   States District Court for the Northern District of California by using the CM/ECF system on
     October 4, 2019. I further certify that all participants in the case are registered CM/ECF users
 5
     and that service will be accomplished by the CM/ECF system. I certify under penalty of perjury
 6   that the foregoing is true and correct.

 7   Dated: October 4, 2019                   Respectfully submitted,
 8

 9                                            INDRAJANA LAW GROUP, A
                                              PROFESSIONAL LAW CORPORATION
10

11
                                              Michael Indrajana
12                                            Attorneys Specially Appearing for Plaintiff M.A.
                                              Mobile Ltd.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2–
     PLAINTIFF M.A. MOBILE LTD’S NOTICE OF APPEAL
                                     CASE NO.: C-08-02658-WHO
